DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 18, 2021 with respect to the interpretation of certain limitations under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. In particular, applicant merely states that they have “reformulated” the claim language to preclude an interpretation under 35 U.S.C. 112(f).  The Examiner respectfully disagrees.  Certain limitations are still interpreted under 35 U.S.C. 112(f), thereby necessitating the maintaining of certain rejections under 35 U.S.C. 112(b).  Please see the section titles “Claim Interpretation” below, and the corresponding sections under 35 U.S.C 112(b).
Applicant's arguments filed April 18, 2021 with respect to the rejection under 35 U.S.C. 102(a)(2) have been fully considered but they are not persuasive. 
Applicant’s arguments, see the response filed April 18, 2021, with respect to the rejection(s) of claim(s) 1, 2, 4, 5, 15-17, and 23 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park (Korean Publ. No. 2006-0058902 A).
In particular, applicant has amended the claim language to include the newly added limitations of:
 	"wherein when an application software of a remote electronic device is operable to transmit a command to the magnetic levitation camera apparatus to 20establish a link between the magnetic levitation camera apparatus and the 
Applicant argues that Prasannavenkatesan fails to disclose that the levitating unit stops the transmission of the captured images or videos and subsequently docks the base unit.  See the 1st paragraph of page 5 of the response filed April 18, 2021.  Prasannavenkatesan discloses that at the termination of a video call, the electromagnets are disabled and is docked on upon the base unit (250).  See column 21, lines 52-64.  However, Prasannavenkatesan fails to specifically disclose the limitation of transmitting a command from the remote user’s device to terminate the link, as claimed.  Prasannavenkatesan seems to only disclose that termination is done in response to the user of the local device (video message device, 130) or in response to a loss of network connection (see column 21, lines 53-56).  It is unclear if a loss of network connection is referring to a disconnect on the part of the client device (130).  Park, on the other hand, discloses that it is well known in the art to allow either user participating in a video call to terminate a video call and to send a command to another device that the call is terminated.  See the new grounds of rejection of Prasannavenkatesan in view of Park below.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.






This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image capturing unit” in claim 1, “base circuit unit” in and 4, “base communication unit” in claim 4, “processing unit” in claims 6-8 and 18-21, “camera communication unit” in claims 7, 8, and 18-20, “data storage unit” in claim 9, and “inertia measurement unit” in claim 10,.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites the limitation of “the base circuit unit”.  However, applicant has cancelled previous claim 2, which made reference to the base circuit unit.  Applicant is reminded that the first time a limitation is introduced in a claim it should be preceded by the word “a” or “an”.  Subsequent recitations of that limitation in claims that are dependent upon each other should be preceded by the word “the” or “said”.  Therefore, a more appropriate wording for claim 4 would be – a base circuit unit –.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-10, and 18-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant recites the limitation of “the command” in line 22.  This command is referring to a command to terminate the link between the magnetic levitation camera and the remote electronic device.  However, the previously claimed command (line 15) is directed towards a command for establishing a link between the magnetic levitation camera and the remote electronic device.  It is unclear if the command for terminating the link is the same command used for establishing the link (line 15).  Furthermore, it is unclear how the command can be the same command for both terminating and establishing the link.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Similarly, regarding claim 17, applicant recites the limitation of “the command” in line 26.  This command is referring to a command to terminate the link between the magnetic levitation camera and the remote electronic device.  However, the previously claimed command (lines 9, 15, and 18) is directed towards a command for establishing a link between the magnetic levitation camera and the remote electronic device.  It is unclear if the command for terminating the link is the same command used for establishing the link (line 15).  Furthermore, it is unclear how the command can be the same command for both terminating and establishing the link.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4, 6-10, 12-16, 18-21, and 23 are rejected based on their dependency to claims 1 and 17, respectively.
With regard to claims 4, 6-10, and 18-21, claim limitations “base circuit unit”, “base communication unit”, “processing unit”, “camera communication unit”, “data storage unit”, and 
base circuit unit” -  The base circuit unit is described as reference number 12, and discussed on pages 8 and 10.  However, applicant has not described a specific structure for the base circuit unit.  Page 8 describes the base circuit unit as “ a base battery unit 120…and a power management unit 121”  However, while a battery unit may have a definite structure known in the art, a power management unit does not have a known structure in the art.  Therefore, applicant has not disclosed a specific structure for the base circuit unit.
 “base communication unit” – the base communication unit is described as reference number 13 and described on pages 8 and 10.  Applicant merely describes the base communication unit being able to communicate with the router (3000).  Applicant has not disclosed a specific structure for the base communication unit.  Furthermore, if the base communication unit is a computer-implemented 112(f) limitation, applicant has not disclosed a structure (typically disclosed as some type of memory) and a specific algorithm for the base communication unit.
“processing unit” – the processing unit is described as reference number 23 and is described on pages 9-12 of the specification.  However, applicant has not disclosed a specific structure for the processing unit.  Furthermore, if the processing unit is a computer-implemented 112(f) limitation, applicant has not disclosed a structure (typically disclosed as some type of memory) and a specific algorithm for the processing unit.
“camera communication unit” –  the camera communication unit is described as reference number 24 and described on pages 9, 10, and 12-14 of the specification.  Applicant merely describes the camera communication unit being able to communicate with the router (2000) or server (3000).  Applicant has not disclosed a specific structure for the camera communication unit.  Furthermore, if the base communication unit is a computer-implemented 112(f) limitation, applicant has not disclosed a structure (typically disclosed as some type of memory) and a specific algorithm for the camera communication unit.
“data storage unit” – the data storage unit is described as reference number 25 and is described on pages 9-10, and 12-14 of the specification.  However, applicant has not disclosed a specific structure for the data storage unit.  Furthermore, if the data storage unit is a computer-implemented 112(f) limitation, applicant has not disclosed a structure (typically disclosed as some type of memory) and a specific algorithm for the data storage unit.
“inertia measurement unit” – the inertia measurement unit is described as reference number 26 and is described on pages 9 and 11 of the specification.  However, applicant has not disclosed a specific structure for the inertia measurement unit.  Furthermore, if the inertia measurement unit is a computer-implemented 112(f) limitation, applicant has not disclosed a structure (typically disclosed as some type of memory) and a specific algorithm for the inertia measurement unit.
Therefore, the above-mentioned claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 15, 16, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Prasannavenkatesan (U.S. Patent No. 10,623,695) in view of Park (Korean Publ. No. 2006-0058902 A).
Regarding claim 1, Prasannavenkatesan discloses a video messaging device having a levitating camera.  More specifically and as it relates to the applicant’s claims, Prasannavenkatesan discloses a magnetic levitation camera apparatus comprising: 
a base module (base unit, 250; see column 5, lines 10-11) comprising: 
a base casing (platform/housing component, 245B; see column 5, lines 18-19); and 
a first magnetic component (magnet/electromagnet, 215B; see column 5, lines 17-18) mounted with the base casing; 
a camera module (levitating unit, 20; see column 5, lines 11-12) comprising: 
a camera casing (camera housing, 210; see column 5, line 12) separate from the base casing; 
an image capturing unit (camera, 205; see column 5, line 12) mounted with the camera casing and configured to capture images or record videos (see column 5, lines 51-55); and 
a second magnetic component (magnet or electromagnet, 215A; see column 5, lines 12-13) mounted with the camera casing; 
wherein one of the first magnetic component and the second magnetic component is electrified to repel the other one of the first magnetic component and the second magnetic component, so that the camera module is magnetically levitated from the base module (see column 6, lines 50 to column 7, line 3); 
wherein when an application software of a remote electronic device (client device, 110; see column 3, line 55 to column 4, line 7 where the client device can be any of a number of different types of devices including a computer, PDA, mobile phone or smartphone) is operable 
25wherein when at the end of the video call the transmission of the captured images or videos is stopped, and subsequently 30the camera module is docked.  (Prasannavenkatesan discloses that at the termination of a video call, the electromagnets are disabled and is docked on upon the base unit (250).  See column 21, lines 52-64).  
However, Prasannavenkatesan fails to specifically disclose the limitation of transmitting a command from the remote user’s device to terminate the link, as claimed.  Prasannavenkatesan seems to only disclose that termination is done in response to the user of the local device (video message device, 130) or in response to a loss of network connection (see column 21, lines 53-56).  It is unclear if a loss of network connection is referring to a disconnect on the part of the client device (130).  Park, on the other hand, discloses that it is well known in the art to allow either user participating in a video call to terminate a video call and to send a nd paragraph of page 4 of the provided translation.  Furthermore, in Figure 5, Park shows the communication between the two devices.  In Figure 5 and as discussed in the 3rd paragraph of page 5 of the provided translation, Park discloses that either of the devices can end the video call and then a DISCONNECT command is sent to the other device to inform the other device of this.  Therefore, Park discloses the use of a DISCONNECT command from a remote client device to end the video call.  One of ordinary skill in the art would recognize the benefit of informing a second device involved in a video call that the first device has ended the video call would allow for the second user to know that the call is ended which further allows for reduction in power usage and the releasing of the bandwidth used in the video call.  Since Prasannavenkatesan discloses the ability to end the video call or determine loss of a network connection, it would have been obvious to one of ordinary skill in the art to allow the client device (110) of Prasannavenkatesan to send a command informing of the termination of the video call to the video message device (130) of Prasannavenkatesan for the reasons stated above.  Furthermore, such a modification would result in the combination of prior art elements to yield a predictable result – namely the ability to effectively end a video call, while informing all parties that the call has ended thereby saving time and power used, and releasing the used bandwidth.
As for claim 4, Prasannavenkatesan discloses that the base module further comprises a base communication unit (inherently the base, 250, would have some type of communication unit, since the captured video is transmitted to the base unit and then over the network to a remote device, see column 16, lines 46-55 and column 4, lines 32-53) configured to establish communication with an external router (see column 5, line 5); wherein the base circuit unit (processor, 265; see column 22, lines 39-47 where the processor performs the operations of the entire device), electrifies the first magnetic component according to a command transmitted from the external router via the base communication unit (Prasannavenkatesan discloses that a 
With regard to claim 15, Prasannavenkatesan discloses an upper housing (top of the camera module); and a lower housing (the rest of the body of the camera module containing the image capturing unit (camera, 205) and the second magnetic component (215A) cooperatively with the upper housing.  See Figures 4A and 7A.
As for claim 16, Prasannavenkatesan discloses that the image capturing unit is a panoramic camera.  See column 6, lines 2-10, where a 360 degree field of view is captured.  This is interpreted as a panoramic image.
Regarding claim 17, Prasannavenkatesan discloses a video messaging device having a levitating camera.  More specifically and as it relates to the applicant’s claims, Prasannavenkatesan discloses a live video system, comprising: 
20a remote electronic device (client devices, 110; see column 3, line 47 to column 4, line 52) with an application software imbedded therein (see column 4, lines 21-31); 
an external router (see column 5, line 5); and 
a magnetic levitation camera apparatus (video messaging device, 130; see column 4, line 53 to column 5, line 7), comprising: 
a base module (base unit, 250; see column 5, lines 10-11) having a first magnetic component (magnet/electromagnet, 215B; see column 5, lines 17-18); and  
25a camera module (levitating unit, 20; see column 5, lines 11-12) having an image capturing unit (camera, 205; see column 5, line 12) and a second magnetic component (magnet or electromagnet, 215A; see column 5, lines 12-13); 
wherein the application software of the remote electronic device is operable to transmit a command to the camera module and the base module via the external router 
one of the first magnetic component and the second magnetic component is electrified to repel the other one of 22the first magnetic component and the second magnetic component based on the command, so that the camera module is magnetically levitated from the base module (see column 14, lines 14-28); 
wherein when an application software of a remote electronic device (client device, 110; see column 3, line 55 to column 4, line 7 where the client device can be any of a number of different types of devices including a computer, PDA, mobile phone or smartphone) is operable to transmit a command to the magnetic levitation camera apparatus to 20establish a link between the magnetic levitation camera apparatus and the remote electronic device through an external router (see column 5, line 5), the camera module levitates from the base module through the first magnetic component and the second magnetic component to indicate that remote users are ready to participate in a meeting or a conference call through the link; (Prasannavenkatesan discloses that the client device (110) executes an application software (see column 4, lines 21-31) for communicating with the video messaging device (130).  Furthermore, Prasannavenkatesan discloses that the client devices are capable of initiating video calls (see column 3, lines 62-66).  Furthermore, Prasannavenkatesan discloses that the video messaging device (130) includes a processor (265) that processes network connection information includes requests to receive video calls and terminate video calls (see column 10, lines 13-18).  Also see column 13, lines 30-40 where the video messaging device receives a video call; and column 14, lines once the video messaging device receives a video call, the levitating unit is activated.  The reception of a video call initiated by the client device (110) at the video messaging device (130) is interpreted as a command to establish a link between the video messaging device and the client device)

However, Prasannavenkatesan fails to specifically disclose the limitation of transmitting a command from the remote user’s device to terminate the link, as claimed.  Prasannavenkatesan seems to only disclose that termination is done in response to the user of the local device (video message device, 130) or in response to a loss of network connection (see column 21, lines 53-56).  It is unclear if a loss of network connection is referring to a disconnect on the part of the client device (130).  Park, on the other hand, discloses that it is well known in the art to allow either user participating in a video call to terminate a video call and to send a command to another device that the call is terminated.  More specifically, Park discloses a video telephone system which allows communication between multiple camera phones or PDA’s.  See the abstract and the 2nd paragraph of page 4 of the provided translation.  Furthermore, in Figure 5, Park shows the communication between the two devices.  In Figure 5 and as discussed in the 3rd paragraph of page 5 of the provided translation, Park discloses that either of the devices can end the video call and then a DISCONNECT command is sent to the other device to inform the other device of this.  Therefore, Park discloses the use of a DISCONNECT command from a remote client device to end the video call.  One of ordinary skill in the art would recognize the benefit of informing a second device involved in a video call that the first device has ended the video call would allow for the second user to know that the call is ended which further allows for reduction in power usage and the releasing of the bandwidth used in the video call.  Since Prasannavenkatesan discloses the ability to end the video call or determine loss of a network connection, it would have been obvious to one of ordinary skill in the art to allow the client device (110) of Prasannavenkatesan to send a command informing of the termination of the video call to the video message device (130) of Prasannavenkatesan for the reasons stated above.  
Regarding claim 23, Prasannavenkatesan discloses that the image capturing unit is a panoramic camera.  See column 6, lines 2-10, where a 360 degree field of view is captured.  This is interpreted as a panoramic image.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Prasannavenkatesan (U.S. Patent No. 10,623,695) in view of Park (Korean Publ. No. 2006-0058902 A) and further in view of Dong (Chinese Publ. No. CN105744128A).
Regarding claim 12, as mentioned above in the discussion of claim 1, Prasannavenkatesan and Park discloses all of the limitations of the parent claim.  Prasannavenkatesan, however, fails to specifically disclose that the base casing comprises a top housing configured to support the camera module; and a bottom housing containing the first magnetic component cooperatively with the top housing.  Dong, on the other hand, discloses that it is well known in the art to construct a base casing of a magnetic levitation camera in such a manner.  More specifically, Dong discloses a camera base (1000; see paragraph 0026 of the provided translation) that has a top housing (top surface of the camera base; See Figure 2) to support a camera module (camera body, 3000; see paragraphs 0028 of the provided translation); and a bottom housing (everything but the top surface of the camera base) containing a first magnetic component (electromagnet, 2222, or permanent magnet, 2221; see Figures 1 and 2 and paragraph 0053 of the provided translation) cooperatively with the top housing (see Figures 1 and 2).  Dong discloses that by allowing a top housing to support a camera module, the camera module is securely held when not in use (see paragraph 0028 of the provided translation).  Additionally, by enclosing the magnetic component in a bottom housing 
As for claim 14, Prasannavenkatesan discloses that the base casing further comprises a contact pad (charging components, 230B) disposed on the top housing; wherein the contact pad electrifies the camera module when the top housing supports the camera module. See column 7, line 66 to column 8, line 21.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Prasannavenkatesan (U.S. Patent No. 10,623,695) in view of Park (Korean Publ. No. 2006-0058902 A) and further in view of Dong (Chinese Publ. No. CN105744128A) and Lv (U.S. Publ. No. 2016/0064989).
Regarding claim 13, as mentioned above in the discussion of claim 12, the combination of Prasannavenkatesan and Dong discloses all of the limitations of the parent claim.  The aforementioned reference, however, fail to specifically disclose that the base includes a plurality of cushion pads disposed on the top housing and configured to abut against the camera module.  Lv, on the other hand, discloses that it is well known in the art to provide some type of cushioning on the base of a magnetic levitation device.  More specifically, Lv discloses a base housing (1) for levitating a device (microprojector, 4).  The top of the base housing is provided with a cushion to prevent damage in case of a power failure.  See paragraphs 0018 and 0047. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Prasannavenkatesan to include a cushion on the top of the base to protect the camera module in case of power failure.  Furthermore, while Lv only discloses a single .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN VILLECCO/              Primary Examiner, Art Unit 2696                                                                                                                                                                                          	April 22, 2021